DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 08/01/2021 have been accepted by the examiner.


Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 10/05/2021.  The information disclosed therein was considered.

Claims 25-46 are presented for examination.
Allowable Subject Matter

A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the non-statutory double patenting rejection of claims 25-42 of the invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-46 of 17/390998 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent NoUS920880. Although the claims at issue are not identical, they are not patentably distinct from each other because, claims 25-46 of the current application are either anticipated, or would have been obvious over, by the claims 1-22 of U.S. Patent No US920880, e.g., despite a slight difference in the current application ( having control circuit to perform a writing operation), Patent No US920880, it would be obvious to have a control circuit to perform writing and reading operation in order for the device to operate. 
Below is the chart showing the similarities (in bold) and differences between Claims 25-46, of the present application and claims 1-22 of U.S. Patent No US9208880.
.
17/390998
US9208880
Claim 25,
An integrated circuit comprising: a content addressable memory array comprising a plurality of content addressable memory cells arranged in a plurality of rows and columns, wherein each said content addressable memory cell comprises: a first floating body transistor; a second floating body transistor; and a third transistor; wherein said first floating body transistor and said second floating body transistor are electrically connected in series through a common node; wherein said third transistor is electrically connected to said common node; wherein said first floating body transistor and said second floating body transistor store complementary data; and a control circuit configured to perform write operations to said content addressable memory array.
Claim 1,
A content addressable memory cell comprising: a first floating body transistor; a second floating body transistor; and a third transistor; wherein said first floating body transistor and said second floating body transistor are electrically connected in series through a common node; wherein said third transistor is electrically connected to said common node; and wherein said first floating body transistor and said second floating body transistor store complementary data.
 


Claim 26,
 wherein said first floating body transistor and said second floating body transistor comprise a buried well region.
Claim 2,
wherein said first floating body transistor and said second floating body transistor comprise a buried well region.
Claim 27, 
wherein said first floating body transistor and said second floating body transistor comprise a buried insulator region.
Claim 3,
wherein said first floating body transistor and said second floating body transistor comprise a buried insulator region.
Claim 28,
wherein said first floating body transistor comprises a first gate region and said second floating body transistor comprises a second gate region.
Claim 4,
wherein said first floating body transistor comprises a first gate region and said second floating body transistor comprises a second gate region.

Claim 29,
wherein said first floating body transistor comprises a first conductivity type and said third transistor comprises said first conductivity type.
Claim 5,
wherein said first floating body transistor comprises a first conductivity type and said third transistor comprises said first conductivity type.
Claim 30,
wherein said first floating body transistor comprises a first conductivity type and said third transistor comprises a second conductivity type different from said first conductivity type.
Claim 6,
wherein said first floating body transistor comprises a first conductivity type and said third transistor comprises a second conductivity type different from said first conductivity type.
Claim 31,
wherein said third transistor comprises a third floating body transistor. 
Claim 7,
wherein said third transistor comprises a third floating body transistor.
Claim 32, 
An integrated circuit comprising: a content addressable memory array comprising a plurality of content addressable memory cells arranged in a plurality of rows and columns, wherein each said content addressable memory cell comprises: a first bi-stable floating body transistor; and a second bi-stable floating body transistor; wherein said first bi-stable floating body transistor and said second bi-stable floating body transistor are electrically connected in series through a common node; wherein said first floating body transistor and said second floating body transistor store complementary data; and a control circuit configured to perform write operations to said content addressable memory array.
Claim 8,
A content addressable memory comprising: a first bi-stable floating body transistor; and a second bi-stable floating body transistor; wherein said first bi-stable floating body transistor and said second bi-stable floating body transistor are electrically connected in series through a common node; and wherein said first floating body transistor and said second floating body transistor store complementary data.
Claim 33,
wherein said first bi-stable floating body transistor and said second bi-stable floating body transistor comprise a buried well region.
Claim 9,
wherein said first bi-stable floating body transistor and said second bi-stable floating body transistor comprise a buried well region.
Claim 34,
wherein said first bi-stable floating body transistor and said second bi-stable floating body transistor comprise a buried insulator region.

Claim 10,
wherein said first bi-stable floating body transistor and said second bi-stable floating body transistor comprise a buried insulator region.
Claim 35,
wherein said first bi-stable floating body transistor comprises a first gate region and said second bi-stable floating body transistor comprises a second gate region.
Claim 11,
wherein said first bi-stable floating body transistor comprises a first gate region and said second bi-stable floating body transistor comprises a second gate region.
Claim 36,
wherein each said content addressable memory cell further comprises an additional transistor.
Claim 12,
further comprising an additional transistor.
Claim 37,
wherein said first bi-stable floating body comprises a first conductivity type and said additional transistor comprises said first conductivity type.
Claim 13,
wherein said first floating body comprises a first conductivity type and said additional transistor comprises said first conductivity type.
Claim 38,
wherein said first bi-stable floating body transistor comprises a first conductivity type and said additional transistor comprises a second conductivity type different from said first conductivity type.
Claim 14,
wherein said first floating body transistor comprises a first conductivity type and said additional transistor comprises a second conductivity type different from said first conductivity type.
Claim 39,
wherein each said content addressable memory cell further comprises a third bi-stable floating body transistor.
Claim 15,
further comprising a third bi-stable floating body transistor.

Claim 40,
An integrated circuit comprising: a content addressable memory array comprising a plurality of content addressable memory cells arranged in a plurality of rows and columns, wherein each said content addressable memory cell comprises:a first transistor having a first floating body; a second transistor having a second floating body; a third transistor; a first drain region contacting said first floating body; a second drain region contacting said second floating body; a first source region contacting said first floating body, spaced apart from said first drain region; and a second source region contacting said second floating body, spaced apart from said second drain region; wherein said first and second drain regions are electrically connected to each other; wherein said third transistor is electrically connected to said first and second drain regions; and wherein said first floating body and said second floating body store complementary charge states; and a control circuit configured to perform write operations to said content addressable memory array.
Claim 16,
A content addressable memory cell comprising: a first transistor having a first floating body; a second transistor having a second floating body; a third transistor; a first drain region contacting said first floating body; a second drain region contacting said second floating body; a first source region contacting said first floating body, spaced apart from said first drain region; and a second source region contacting said second floating body, spaced apart from said second drain region; wherein said first and second drain regions are electrically connected to each other; wherein said third transistor is electrically connected to said first and second drain regions; and wherein said first floating body and said second floating body store complementary charge states.

Claim 41,
wherein said first transistor and said second transistor comprise a buried well region.
Claim 17,
wherein said first transistor and said second transistor comprise a buried well region.
Claim 42,
wherein said first transistor and said second transistor comprise a buried insulator region.
Claim 18,
wherein said first transistor and said second transistor comprise a buried insulator region.
Claim 43,
wherein said first transistor comprises a first gate region and said second transistor comprises a second gate region.
Claim 19,
wherein said first transistor comprises a first gate region and said second transistor comprises a second gate region.
Claim 44,
wherein said first transistor comprises a first conductivity type and said third transistor comprises said first conductivity type.
Claim 20,
 wherein said first transistor comprises a first conductivity type and said third transistor comprises said first conductivity type.

Claim 45,
wherein said first transistor comprises a first conductivity type and said third transistor comprises a second conductivity type different from said first conductivity type.
Claim 21,
wherein said first transistor comprises a first conductivity type and said third transistor comprises a second conductivity type different from said first conductivity type.

Claim 46,
further comprising a fourth transistor, having a third floating body.
Claim 22,
further comprising a fourth transistor, having a third floating body.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Widjaja et al (US20100246277 Fig 24), Widjaja et al (US20120120752 Fig 4), Okhonin et al (US2011007578 fig 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/Examiner, Art Unit 2827